DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
	It should also be noted that although the following claimed phrase: “a server that is able to communicate with the plurality of vehicles” of claim 1, 7 and 8 has been treated for the sake of compact prosecution, it is not a positive limitation but only requires the ability to so perform.  That is, it might be able to perform action or it might not be able to perform the action. The method of ‘able to communicate’, may make use of the suitable connection information as claimed, but the actual origin of the suitable connection information (or how it is determined) is not recited as being within the scope of the claim and therefore does not carry patentable weight.  Instead, the “able to” statement merely states how the information is determined without limiting the claimed method to include an actual step of ‘determining’.
	It should also be noted that although the following claimed phrase: “causing each of the plurality of vehicle”, “causing the server” of claim 8 or a program causing an information processing device of claim 7, has been treated for the sake of compact prosecution, it is not positively recited as a step of the method but instead considered to merely be an intended use.  That is, the method of ‘causing to access’, ‘causing a negotiation’, and ‘causing a transfer’ may make use of the suitable connection information as claimed, but the actual origin of the suitable connection information (or how it is determined) is not recited as being within the scope of the claim 
	Depending Claims does not overcome the deficiency of the independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
With respect to independent claim 7,  the claim language recites “a program causing an information processing device, …”. However, there is insufficient recitation of a machine and or transformation, and/or involvement of machine, or transformation with the steps merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the results. Thus, claim 7 is directed toward a program, thus failing to fall within a statutory category of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. Pub. No. US 20180316901 A1 in view of Newman Pub. No. US 20180137372 A1
	Regarding Claim 1, Carrier teaches an information processing system (Fig. 1 and Para 13, a block diagram of a cooperative imaging collection and scene reconstruction system having a central entity 10 that may include a server or a cloud, and image capturing device 12 where according to Para 14 the image capture device 12 are mounted on remote entity 20 that include vehicles, autonomous vehicles, 
	a plurality of vehicles (Fig. 1 Unit 12 and Para 13 and 14, the image capture device 12 are mounted on remote entity 20 that include vehicles, autonomous vehicles, motorcycles, roadside units, pedestrians, and bicycles i.e., inherently a plurality of vehicles); and
	a server that is able to communicate with the plurality of vehicles (Fig. 1 Unit 10  and Para 17 i.e., central entity communicate with the remote entity 20, The images captured by each remote entity are communicated to the central entity 10 for processing)
	wherein each of the plurality of vehicles (Fig. 1 Unit 20, remote entity) performs:
	generating a moving image (Para 14 and 22, The image capture devices 12 are disposed on remote entities 20 and are activated in response to a notification or detection of an occurring event (e.g., accident, crime, etc. i.e., inherently generating a moving image  involved in car accident or crime outside the vehicle appears). The image capture devices 12 capture images of a scene of the event taken from the perspective of each respective image capture device); and 	
	transmitting (Fig. 2 Step 33 and Para 23, each of the images is transmitted to a designated entity i.e., to the server) the moving image (Para 24, The central entity may further determine that the scene is sufficiently captured based on the number of images collectively obtained by the various entities. The designated entity may further determine that the scene is sufficiently captured  i.e., inherently moving image based on an elapsed duration of time since the notification was originally sent. The designated 
	specifying two or more target moving images in which the same person appears out of a plurality of moving images received from the plurality of vehicles (Para 24, The central entity i.e., server may further determine that the scene is sufficiently captured based on the number of images collectively obtained by the various entities i.e., specifying two or more target images in which the incident occurs out of plurality of moving images received from the plurality of vehicles);
	detecting person from the two or more target moving images (Para 24, The central entity may further determine that the scene is sufficiently captured based on the number of images collectively obtained by the various entities i.e., inherently detecting scene or accident should have person that are obtained from two or more target moving images)

	generating a moving image in which a person outside the vehicle appears;
	detecting behavior of the person; 	
	estimating attribute information of the person based on the detected behavior; and
	transmitting the estimated attribute information of the person and the imaging time and the imaging position of at least one of the target moving images to a client
	However, in the same field of endeavor, Newman teaches 
	generating a moving image in which a person outside the vehicle appears (Para 32 and Fig. 4 Unit 405 and 410,  A plurality of images is acquired (405) from the thermal imager 210 and the HD camera 220. For example, vehicle 110-110n as shown in Fig. 1 will acquire the plurality of images of objects within Bubbles of Vision 515, 525 and 535. The bubble of vision will include areas directly in front of the vehicle 110, behind the vehicle and along the sides of the vehicle. The area alongside the vehicle may include other vehicle travel lanes, pedestrian sidewalks or any other area adjacent to the path of the vehicle. The acquired images are then analyzed (410) to determine if the images contain a pedestrian i.e., generating a moving image in which a person outside the vehicle appears); 
	transmitting the moving image and imaging time and the imaging position of the moving image to the server (Fig. 12 and Para 56-57, the database server 1100 for monitoring pedestrians based on data acquired from the array of vehicles 110a . . 
110n that acquired the data. The received data is then aggregated (1210) based on the location i.e., imaging position where the data was collected and the time when it was collected i.e., imaging time)
	detecting behavior of the person (Fig. 4 Unit 415 and Para 38 and 57, If the analysis of the images (415) reveals potentially criminal behavior i.e., detecting behavior of the person); 	
	estimating attribute information of the person based on the detected behavior (Para 43 and 50-54, Fig. 4 Unit 425, 435, 455 and 460 and Fig. 9, i.e., hazardous behavior, criminal behavior, injured behavior or normal behavior where a vehicle 110 may acquire an image of a sidewalk because it is located in the Bubble of Vision 115. A person who is having a heart attack who was previously walking on the sidewalk would be included in images that are acquired by the system i.e., estimating attribute information of the person based on the detected behavior or a child playing with balloon where vehicle 710A and 710B will detect pedestrian and hazardous pedestrian behavior determined to display hazardous behavior because 850B is a small 
	transmitting the estimated attribute information of the person and the imaging time and the imaging position of at least one of the target moving images to a client (Para 57-59, The received data is then aggregated (1210) based on the location where the data was collected and the time when it was collected i.e., imaging time and the imaging position of at least one of the target moving images. The aggregated data is then analyzed (1215) to determine if a predetermined pedestrian behavior is detected. In the event that the analysis reveals only normal pedestrian behavior, no further action is taken (1125). If the result of the analysis 1215 is that hazardous behavior is detected, such as jay walking pedestrians or children playing near the roadway i.e., estimate attribute information of the person, an alert is sent to emergency services 130 i.e., transmitting target moving images to a client). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Carrier with the method of Newman so as to convert the motor vehicle into a rolling laboratory thus monitoring person from a plurality of vehicles so that differential measurements can be performed on the same pedestrian from multiple perspectives and over multiple time periods (See Newman para 18).
	Regarding Claim 3, Carrier does not specifically teaches wherein the attribute information includes information indicating a result of determination of whether a wandering person or a suspicious person is applicable.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Carrier with the method of Newman so as to convert the motor vehicle into a rolling laboratory thus monitoring person from a plurality of vehicles so that differential measurements can be performed on the same pedestrian from multiple perspectives and over multiple time periods (See Newman para 18).
	Regarding Claim 5, Carrier does not specifically teaches wherein the server further performs: acquiring information of a spot corresponding to the imaging position of the at least one target moving image; and transmitting the acquired information to the client.
	However, in the same field of endeavor, Newman teaches from Fig. 12 that monitoring pedestrians based on data acquired from the array of vehicles 110a . . . 110n. Data acquired from the plurality of when the data is received (1205) from the individual vehicles i.e., acquired information. The data may include the raw data collected by the plurality of sensors 150, thermal images acquired by the thermal imager 210, high definition images captured by HD camera 220, geolocation data determined 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Carrier with the method of Newman so as to convert the motor vehicle into a rolling laboratory thus monitoring person from a plurality of vehicles so that differential measurements can be performed on the same pedestrian from multiple perspectives and over multiple time periods (See Newman para 18).
	Regarding Claim 6, Carrier does not specifically teaches wherein the server further performs specifying two or more target moving images in which the same person appears out of a plurality of moving images of which the imaging times and the imaging positions match within a predetermined range among the plurality of moving images received from the plurality of vehicles.
	However, in the same field of endeavor, Newman teaches aggregating the data over an extended period of time and from many vehicles i.e. two or more target moving images, the database server 1100 may be able to identify criminal behaviors that an individual vehicle may miss. For instance, an individual standing on a street corner is 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Carrier with the method of Newman so as to convert the motor vehicle into a rolling laboratory thus monitoring person from a plurality of vehicles so that differential measurements can be performed on the same pedestrian from multiple perspectives and over multiple time periods (See Newman para 18).
	Regarding Claim 7, it has been rejected for the same reasons as claim 1.
	Regarding Claim 8, it has been rejected for the same reasons as claim 1.
Allowable Subject Matter
Claim 2 in combination of 4 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and Applicant overcome claim objection and rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the server further performs: storing correspondence information indicating a correspondence relationship between human behavior and attribute information in advance; and

transmitting the cut-out moving image or still image to the client”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Modestine et al. Patent No. US 10762646 B2 - Neighborhood alert mode for triggering multi-device recording, multi-camera locating, and multi-camera event stitching for audio/video recording and communication devices
Nakagawa et al. Pub. No. US 20190236374 A1 - INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM
Bapat et al. Pub. No. US 20180349684 A1 - Systems and Methods of Person Recognition in Video Streams
Bestor et al. Pub. No. US 20180184244 A1 - DEVICE, METHOD, AND SYSTEM FOR MAINTAINING GEOFENCES ASSOCIATED WITH CRIMINAL ORGANIZATIONS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647